DETAILED ACTION
This office action is responsive to communication filed on August 16, 2021.
Response to Arguments
Applicant's arguments filed August 16, 2021, with respect to the rejection of claim 1 under 35 USC 103, have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 1, that Tamaru teaches calculating pixel values of the omni-focus image by weighted averaging the focus-bracketed images for each pixel, and thus does not teach “calculating a luminance value for each coordinates on the basis of said image reference value and said definition without changing the image reference value determined in the step c)”.
The Examiner respectfully disagrees.  As detailed in the rejection of claim 1, the reference value of step c) is determined in step 38 of figure 3 (“first reference value”).  For instance, the reference value is a number from 0 to 4, which indicates an image whose sharpness (i.e. definition) is the highest (paragraph 0104).  This reference value determined in step 38 is not changed.  The calculating of a pixel value for each coordinate on the basis of the image reference value and the definition is performed by calculating normalized values for the first reference values (paragraph 0104), smoothing the normalized values to generate second reference values (paragraphs 0106-0109), and weighting the second reference values (paragraphs 0113 and 0114).  As such, this calculating is based on the reference value and the definition.  However, the input into the calculating (i.e. the first reference value) is not changed.
Therefore, the rejection is maintained by the Examiner. 

Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Claim Rejections - 35 USC § 112
All previous rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru (US 2009/0310885) in view of Murayama et al. (US 2016/0191784).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claim 1 by reference.

	Consider claim 1, Tamaru teaches:
	An image processing method for generating an omnifocal image on the basis of a plurality of captured images (see figures 2 and 3), the method comprising the steps of: 
	a) acquiring a plurality of captured images by capturing an image of an object while changing a focal position along an optical axis (see the loop of steps 14, 16 and 18 of figure 2, paragraphs 0095-0098); 
	b) calculating definition for each pixel included in said plurality of captured images (i.e. calculating sharpness in step 34 of figure 3 during the loop of steps 30-40, paragraphs 0100-0106); 
	c) determining an image reference value by comparing definition among corresponding pixels in said plurality of captured images, the image reference value indicating a number of one of said captured images that is to be referenced for a value of each coordinates in an omnifocal image (A first reference value is determined in step 38 of figure 3 for each pixel position as shown in figure 5, paragraphs 0104-0106.); 

	e) generating an omnifocal image by combining the calculated values (see “omni-focus image” in paragraph 0116), 
	wherein in said step d), a value in a captured image indicated by the image reference value of the peripheral coordinates is reflected in a value of each coordinates in a captured image indicated by the image reference value of the each coordinates (Spatial smoothing of the first reference values is performed in step 42 of figure 3 in order to output second reference values (step 44), as shown in figure 7.  Because spatial smoothing of the first reference values is performed, the reference values used to calculate the values are based on the reference values of peripheral coordinates.  See paragraphs 0108-0114.).
	However, Tamaru does not explicitly teach that the value is a luminance value.
	Murayama et al. similarly teaches compositing a plurality of images to obtain an omnifocal image (See the method of figure 9B, paragraphs 0094-0096), wherein the 
	However, Murayama et al. additionally teaches that the pixel values are luminance values (“the pixel value is a luminance value of the pixel”, paragraph 0094).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the value taught by Tamaru be a luminance value as taught by Murayama et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling a high-quality image having no blur and all objects in focus to be acquired (Murayama et al., paragraph 0005).

	Consider claim 3, and as applied to claim 1 above, Tamaru further teaches that said step d) performs weighting that causes the peripheral coordinates to have more influence on the each coordinates as the peripheral coordinates are closer in distance to the each coordinates, when the value in the captured images indicated by the image reference value of the peripheral coordinates is reflected in the value of the each coordinates in the captured image indicated by the image reference value of the each coordinates (i.e. due to weighting using a filter such as that shown in figure 6, paragraph 0107).
	Murayama et al. teaches that the value is a luminance value (see claim 1 rationale).


	The rest of claim 6 is similar in scope and content to claim 1 and is thus rejected under the same rationale (see claim 1 rationale).

	Claim 8 is similar in scope and content to claim 3, and is thus rejected under the same rationale (see claim 3 rationale).

	Consider claim 11, Tamaru teaches an image capturing device (see figure 1) comprising:
	the image processor according to claim 6 (see claim 6 rationale);
	a camera that captures an image of said object (e.g. lens unit 120 and image sensor 124, figure 1, paragraphs 0061 and 0062);
	a projector that emits light toward said object (flash lighting unit, 150, figure 1, paragraphs 0072 and 0088); and 
	a moving mechanism (focusing lens driver, 116) that changes a focal position of said camera along an optical axis (see paragraphs 0061, 0084, 0093 and 0095).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru (US 2009/0310885) in view of Murayama et al. (US 2016/0191784) as applied to claims 1 and 6 above, and further in view of Kenny et al. (US 2011/0090326).

	Consider claims 5 and 10, and as applied to claims 1 and 6 above, the combination of Tamaru and Murayama et al. does not explicitly teach that the object is a cell.
	Kenny et al. similarly teaches a method of obtaining an omnifocal image from a plurality of captured images (see figure 5, paragraphs 0051-0059).
	However, Kenny et al. additionally teaches that the object in the image is a cell (see “cells”, paragraphs 0002 and 0021).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the object taught by the combination of Tamaru and Murayama et al. be a cell as taught by Kenny et al. for the benefit that the method may be used in disease diagnosis (Kenny et al., paragraph 0002).

Allowable Subject Matter
Claims 2, 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Consider claim 2, the prior art of record does not teach nor reasonably suggest that said step d) performs weighting that causes the peripheral coordinates to have more influence on the each coordinates as said definition of the peripheral coordinates increases, when the luminance value in the captured image indicated by the image reference values of the peripheral coordinates is reflected in the luminance value of the each coordinates in the captured image indicated by the image reference value of the each coordinates, in combination with the other elements recited in parent claim 1.

	Claim 4 contains allowable subject matter as depending from an allowed claim 2.

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that said luminance value calculation part performs weighting that causes the peripheral coordinates to have more influence on the each coordinates as said definition of the peripheral coordinates increases, when reflecting the luminance value in the captured image indicated by the image reference value of the peripheral coordinates in the luminance value of the each coordinates in the captured image indicated by the image reference value of the each coordinates, in combination with the other elements recited in parent claim 6.

	Claim 9 contains allowable subject matter as depending from an allowed claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696